Citation Nr: 0911645	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-21 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
June 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In May 2004, pursuant to the claims at issue herein, the 
appellant underwent two separate VA examinations; one to 
determine the presence, severity, and etiology of his 
bilateral hearing loss and tinnitus; the other to determine 
the presence of any ear-related disease.  These examinations, 
however, did not consider the audiologic reports from the 
appellant's post-service employment received in October 2004.  
These reports provide the appellant's audiometric data from 
1986 to 2000.  Moreover, the May 2004 VA examinations did not 
consider the medical literature concerning ototoxic 
medications, submitted by the appellant at the February 2009 
Board hearing, which specifically addressed the potential 
side effects, which include hearing loss and tinnitus, of the 
anti-malarial drug, quinine.  The appellant asserts that he 
regularly took quinine during his active service and for 
several months thereafter.  As these records were not in the 
claims file at the time of the VA examinations in 2004, an 
additional medical opinion as to the etiology of the 
appellant's hearing loss and tinnitus is warranted.

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the veteran an 
appropriate VA examination to determine 
the etiology of any hearing loss and 
tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's entire 
claims file and this remand must be made 
available and reviewed by an appropriate 
VA examiner.  All testing, to include an 
audiogram, must be performed.  The 
examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  The 
examiner must record a history of 
in-service and post-service noise 
exposure.  After a review of the 
examination findings and the entire 
evidence of record, to include the 
appellant's post-service employment 
audiometric data from 1986 to 2000, the 
examiner must render an opinion as to 
whether any current hearing loss or 
tinnitus is related to the veteran's 
period of military service, or to any 
incident therein, to include as due to 
noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss or 
tinnitus began as a result of any in-
service noise exposure.  The examiner must 
also provide an opinion as to whether any 
degree of hearing loss or tinnitus is due 
to the appellant's use of quinine during 
and after service.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claims on appeal.  If any 
benefit remains denied, a Supplemental 
Statement of the Case must be provided to 
the appellant and his representative.  
After the appellant has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

